acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum date date acknowledged sca to district_counsel brooklyn cc ner brk from assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice tl-n-6778-97 this responds to your request for significant advice dated date in connection with a question posed by the taxpayer relations branch of the brookhaven service_center concerning the treatment of a remittance received with a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue you requested our advice concerning whether a remittance is a payment or a deposit in the context of a taxpayer’s claim_for_refund when it is submitted simultaneously with a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return your memorandum concludes that a remittance with a form_4868 should be regarded as a payment by service centers unless the following types of facts appear in connection with the remittance the service treated the remittance as a deposit by for instance placing it in a suspense_account the remittance and form_4868 is accompanied by statements or a letter indicating that such should be designated as a deposit or the facts existing at the time of the receipt of the remittance and the form_4868 are such that the service is aware of the taxpayer’s intent to submit a deposit rather than a payment of tax tl-n-6778-97 conclusion we conclude that amounts remitted with a form_4868 are payments of tax as a matter of law 86_f3d_609 6th cir aff’g tcmemo_1993_592 nunziato v united_states aftr2d d mass 100_tc_191 aod cc-1997-006 date but see harden v united_states aftr2d 5th cir discussion sec_6511 of the internal_revenue_code provides that the service may not allow or make a credit or refund of tax after the expiration of the period of limitations prescribed in sec_6511 unless a claim for such credit or refund was filed within the time prescribed thereunder pursuant to sec_6511 a claim for credit or refund of an overpayment_of_tax for which a return is required to be filed must be filed within three years of the time the return was filed or two years from the time the tax was paid whichever period expires later further if the claim_for_refund was filed within the 3-year period prescribed in subsection a the amount payable to the taxpayer with respect to any claim_for_refund is limited to the tax paid during the years immediately preceding the filing of the claim plus the period of any extension of time for filing the return sec_6511 if the claim is not filed within three years of the filing of the return the amount of credit or refund is limited to the portion of tax paid during the two years immediately preceding the filing of the claim sec_6511 these limitations periods cannot be waived 494_us_596 nevertheless sec_6511 of the code only applies to payments of tax 323_us_658 100_tc_191 thus any remittance other than a payment of tax may be returned to the taxpayer even if the taxpayer did not request its return within the time prescribed in sec_6511 rosenman v united_states u s pincite in general a remittance is not regarded as a payment of tax until the taxpayer intends that the remittance satisfy what the taxpayer regards as an existing tax_liability see id pincite a majority of courts have held that a remittance is a payment regardless of whether or not the tax has been assessed when there is a concomitant recognition of a tax obligation by the taxpayer see eg 63_f3d_663 7th cir 914_f2d_499 4th tl-n-6778-97 cir 426_f2d_1270 6th cir 889_fsupp_148 d vt tl-n-6778-97 risman v commissioner t c pincite nevertheless a few courts interpret rosenman to mean that a remittance made prior to assessment is not a payment of tax per se the per se rule see eg 204_f2d_943 5th cir 233_f2d_453 8th cir as discussed in your memorandum some courts consider the factual circumstances associated with the remittance including the taxpayer’s intent at the time they filed the form_4868 and the manner in which the service treated the remittance when determining whether the remittance represents a payment or a deposit see eg 100_tc_191 aod cc-1997-006 date 34_f3d_252 4th cir 914_f2d_499 cert_denied 500_us_905 80_f3d_1360 9th cir 63_f3d_663 7th cir a recognized exception to either the per se rule or the facts and circumstances approach is that the remittance will be treated as a payment of tax whenever congress has so mandated 86_f3d_609 6th cir form remittance aff’g tcmemo_1993_592 720_f2d_1096 9th cir withheld wages nunziato v united_states aftr2d d mass form remittance 760_fsupp_186 d kan estimated_tax batton v united_states aftr2d d md same beuhler v united_states ___ aftr2d __-_____ w d tex same but see harden v united_states aftr2d 5th cir a remittance sent with a form_4868 is not a payment of tax under the per se rule in gabelman the court_of_appeals for the sixth circuit noted that although congress and the service have given taxpayers latitude in filing their returns the law expressly prohibits an extension of time for the payment of tax f 3d pincite see also sec_6151 and sec_6072 92_tc_899 thus the court found that individual taxpayers requesting an extension of time to file their returns were required to remit the amount properly estimated as tax when filing their completed form_4868 gabelman v commissioner f 3d pincite the court therefore concluded that the taxpayers retained their duty to submit a payment with their form_4868 id pincite thus the court held that a remittance sent with a form_4868 is a payment of tax under the unambiguous language of the internal_revenue_code and the regulations thereunder id pincite see also nunziato v united_states aftr2d d mass tl-n-6778-97 we note however that the harden court was apprehensive about the court’s analysis in thomas and invited en_banc reconsideration of the issue nevertheless just as it had done in ford the full court_of_appeals for the fifth circuit denied the government’s motion for reconsideration with a suggestion of en_banc review in harden although the government disagrees with the holding in harden it did not request supreme court review in that case in thomas and ford the taxpayers received statutory notices of deficiency from the irs notifying them that they had underpaid their tax_liabilities in both cases the taxpayers remitted the amounts due prior to the time the service formally assessed such amounts when the taxpayers later filed claims for refund the issue that arose in both cases was whether the period of limitations for filing claims for refund began to run as of the earlier date when the taxpayers remitted payment of the deficiencies or alternatively as of the later date when the service formally assessed the amounts of the deficiencies the court_of_appeals for the fifth circuit held that the period of limitations began to run when the assessment was made because under rosenman there is no payment of tax
